AlleN, J.,
concurring in the result: The contention of the plaintiff is that the defendant promised to let him know when the hearing would be had before the advisory committee, and failed to do so, and that this constituted fraud. There is no controversy upon the record that a letter was mailed by the defendant to the plaintiff, notifying him of the time and place of the hearing, and there is strong evidence that this letter was received; but if it was not, the defendant performed its promise by mailing the letter, and its miscarriage in the mails cannot furnish evidence of fraud.
The question of fraud ought, therefore, to be eliminated from the case, and if this is done it appears that when the case was heard on the former appeal it was held by this Court that the action of the advisory committee was final in the absence of fraud, and the only facts which tend to differentiate the present appeal from the former is that the plaintiff complains that the defendant promised to notify him of the time and place of the hearing, and failed to do so. It appears, however, from the record that no provision is made in the rules and regulations of the relief department for the plaintiff to be present at the hearing; and if . he had been there, he would have had no right, except to present his affidavits and evidence, and the record shows that his affidavits were sent to the advisory committee four days before the hearing. His failure, therefore, to be' present, he having been afforded an opportunity to present his evidence, could not be prejudicial to his rights and would not justify a reversal of the judgment.
The failure to give notice in this instance-has worked no harm.
Hoke, J., concurs’ in this opinion.